Citation Nr: 0501445
Decision Date: 01/18/05	Archive Date: 03/14/05

DOCKET NO. 95-07 930                        DATE JAN 18 2O05


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for psoriasis.

2. Entitlement to educational assistance benefits under the provisions of Chapter 16, Title 38, United States Code.

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The appellant originally enlisted for Reserve service in October 1987 and received an entry level separation in July 1988. During this time, he did not serve on active duty or undergo any periods of active duty for training. The appellant then reenlisted for Reserve service in November 1991 and received an honorable


discharge in December 1993. During this service, he completed a period of active duty for training from August 25, 1992, to April 22, 1993.

The claim for service connection for psoriasis comes before the Board of Veterans' Appeals (BV A or Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The Board previously remanded the claim for additional action in March 2000, June 2003, and February 2004. The Board is satisfied that, to the extent possible, the RO has completed all necessary additional action in support of this claim.

The Board further notes that in January 1995, the appellant requested the opportunity to testify at a hearing before the Board on the claim for service connection for psoriasis. The record reflects, however, that the appellant subsequently elected not to attend his scheduled hearing. The Board therefore considers the request for a hearing to be withdrawn. 38 CF.R. § 20.702(d) (2003).

The issue of entitlement to educational assistance benefits under the provisions of Chapter 16, Title 38, United States Code, is addressed in the REMAND portion of the decision below, and will be REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the appellant if further action is required on his part.

FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to substantiate his claim, explained to him who was responsible for submitting such evidence, and obtained and fully developed all other evidence necessary for an equitable disposition of the claim.

2. The competent medical evidence of record does not demonstrate that the appellant deveJoped chronic psoriasis during any verified period of active duty or active duty for training, or that his currently diagnosed psoriasis is related to such a service period.

- 2 


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by active service or active duty for training. 38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the concept of a well-grounded claim and redefined the obligations of VA with respect to its duties to notify and assist a claimant. In August 2001, VA also issued regulations to implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The VCAA and its implementing regulations are applicable to this claim.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 3 


For the reasons noted below, the Board finds that VA strictly complied with the. notification and assistance provisions of the VCAA, such that the Board's decision to proceed in adjudicating the appellant's claim at this time does not prejudice him in the disposition thereof. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). In Pelegrini II, at 121, the Court held that the VCAA requires VA to provide notice, consistent with the requirements of_8 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide and that, furthermore, in what can be considered a fourth element of the requisite notice, V A must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," under 38 C.F.R. § 3.159(b). Further, the Court also clarified that VA's regulations implementing amended section 5103(a) apply to cases pending before VA on November 9, 2000, even if the RO decision was issued before that date and that, where notice was not mandated at the time of the initial RO decision, it was not error to provide remedial notice after such initial decision. See Pelegrini II at 120-123.

In this case, the appellant's claim for benefits based on psoriasis was received in February 1994, prior to enactment of the VCAA. With that application, the appellant identified private treatment records relevant to the claim. He otherwise identified only service medical records as being relevant to his claim. Shortly thereafter, the RO also obtained a VA examination to determine the current existence of psoriasis.

In the initial August 1994 rating action, the RO listed the evidence considered and the regulatory criteria necessary to establish entitlement to service connection, and then specified, in its reasons and bases that the denial was based on the lack of inservice complaints, findings or diagnosis relevant to psoriasis during any verified period of active duty or active duty for training.

- 4


In the December 1994 statement of the case and in a March 1999 supplemental statement of the case (SSOC), the RO again presented the appellant with a list of evidence evaluated for his, claim, a timeline of the history of his claim, and the text of certain VA laws and regulations pertinent to his claim. The RO again informed the appellant of the reasons for which his claim remained denied. See 38 U.S.C.A. §§ 5102, 5103. The RO also reiterated that service connection remained denied based on the absence of medical evidence of psoriasis in existence during active duty or active duty for training.

During the course of the development of this appeal, via letters dated in December 1993, October 1998, January 1999, and May 2000, the RO notified the appellant of the status of his claim, and requested his assistance in obtaining evidence in support of his claim, including all available service medical records and identified private treatment records.

Then, after reference in a November 2002 SSOC and discussion in June 2003 and February 2004 BV A remands, the RO informed the appellant in letters dated in July 2003 and March 2004 of its expanded duties to notify and assist under the VCAA. The RO explained that it was developing his claim pursuant to the latter duty, requested that the appellant submit any pertinent evidence he had to support his claim, and indicated that it would assist the appellant in obtaining and developing this evidence, provided that he identified the source(s) of such evidence. VA also notified the appellant as to what the evidence needed to show to satisfy his claim, namely: (1) an injury in service or a disease that began in or was made worse during service, or an event in service causing injury or disease; (2) a current physical or mental disability; and, (3) a relationship between the current disability and the injury or disease in service. As to element (1), the RO further informed the appellant that some disorders, even though not explicitly shown in service, may be determined to have been incurred in service, namely certain presumptive conditions. In conjunction with these elements, the RO advised the appellant as to the type of evidence that was required to support each element, what steps it would take to obtain this evidence, and what evidence the appellant should provide.

- 5 


In the July 2003 and March 2004 VCAA letters, the RO explained that it was requited to make reasonable efforts to assist the appellant in obtaining evidence in support of his claim, including medical records, employment records, and records from federal agencies, but that ultimately, it was his responsibility to ensure the RO's receipt of all pertinent information. The RO also indicated that it would provide the appellant with a medical examination or secure a medical opinion, if it thought that such examination or opinion was necessary to make a decision in his case.

The RO told the appellant in July 20,03 and March 2004 that it needed certain evidence from him, namely any other outstanding medical records reflecting his treatment for psoriasis. The RO also advised the appellant that he could instead sign and return a release form to the RO so that it could obtain any such records. To further aid with his claim, the RO informed the appellant that he should tell the RO about any additional information or evidence that he wanted the RO to obtain for him, and asked the appellant to send in any evidence in his possession that the RO needed for his claim.

In August 2003 and September 2004 SSOCs, the RO advised the appellant of the current status of his claim after review of all evidence then of record, and continued to emphasize that, without medical evidence of treatment for psoriasis during active duty or active duty for training, it could not service-connect his claim.

The above shows that, throughout this appeal, VA notified the appellant as to the legal criteria governing his claim, the evidence needed to show entitlement to the benefit sought, how VA could and would help him obtain relevant records and/or a new medical examination if needed, and that he was ultimately responsible for providing evidence in support of his claim. VA also asked the appellant to provide any evidence he had in support of his claim, consistent with the fourth element of Pelegrini II.

The Board acknowledges that because the initial July 2003 VCAA notice was not provided to the appellant prior to the initial RO determination in August 1994, the timing of this notice does not comply with the express requirements of the law. The

- 6 


Board emphasizes, however, that it is required to review the evidence of record on a de novo basis and without providing any deference to the RO's initial decision. There is, therefore, no adverse determination to overcome by virtue of specific notice having been provided only after th_ initial determination was made. Moreover, appropriate notice was provided to the appellant well prior to the transfer and certification of this appeal to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed above. Thus, the appellant had adequate opportunity to identify and/or submit the evidence or information that he was informed was needed from him.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error). In this case, the appellant was fully advised consistent with the governing legal authority, and was further provided the appropriate opportunity to respond to this notice. The Board therefore finds that any defect with respect to the timing of the VCAA notice in this case was harmless error, and that VA has satisfied the VCAA's duty to notify the appellant.

The Board recognizes that, with respect to this matter, the last record of contact from the appellant to the RO appears to have occurred at the time of the filing of his substantive appeal in January 1995. After the transmittal of a letter to the appellant in February 2000, the United States Postal Service (USPS) notified the RO that the current address that it had on file for the appellant was incorrect. The USPS also indicated that it was unable to either forward this communication, or to provide a current address for the appellant. It does not appear that the appellant is currently in receipt of other VA benefits, and he has no representative for VA to contact to obtain his most recent address. Accordingly, VA has had no choice but to send all subsequent communications to the appellant at his last known address of record, even if it is incorrect. Some of these communications were returned to VA, and some apparently were not returned. The Board accordingly finds that, given the circumstances, VA has satisfied its duty to notify the appellant to the extent possible

- 7 


regarding the status of his claim, and reminds him that he also has an obligation to. assist VA with his claim by providing his current contact information. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board additionally finds that VA made reasonable efforts to identify and obtain relevant records in support of this claim. 38 U.S.C.A.§ 5103A (a), (b) and (c). In particular, V A sought to obtain all treatment records referenced by the appellant. To that end, private medical records as identified by the appellant from R.T.M., M.D., dated in September 1993, have been obtained and associated with the claims file in support of this appeal, as well as all available service medical records. The RO also undertook extensive efforts, well-documented in the claims file, to ensure that it had a complete record of the veteran's service history (including the character of all pertinent service), with final confirmation of the extent of his Reserve service provided by the National Personnel Records Center in November 2002.

Additionally, VA has conducted necessary medical inquiry in an effort to substantiate this claim. 38 U.S.C.A. § 5103A(d). The duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide a claim. See 38 C.F.R. § 3.159(c)(4)(i) (2003) (emphasis added). Accordingly, the appellant was afforded a VA examination in May 1994.

VA has a duty to assist the appellant in the development of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.103 (2003). The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination. See Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board remanded this claim for a new VA examination in February 2004. The RO notified the appellant of an upcoming examination in March 2004, but the record reveals that he did not report for his scheduled examination, and the record indicates that the appellant did not provide good cause for his failure to report. Therefore, the Board will proceed to decide his claim only upon the evidence now of record. 38 C.F.R. § 3.655(b) (2003).

- 8 


The Board observes that the appellant has not identified any additionally available evidence for consideration in his appeal. Under the facts of this case, then, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."" Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

The Board thus finds that VA has done everything reasonably possible to notify and assist the appellant, and that the record is now ready for appellate review.

Applicable Law

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), service-connected disability compensation may only be paid to a "veteran." The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."

The term "active duty" is defined in 38 U.S.C.A. § 101(21) (West 2002) to include, inter alia, "full-time duty in the Armed Forces, other than active duty for training," and "service as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at the United States Naval Academy."

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a)

- 9 


 (2003). Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. See 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2003).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2003). 38 U.S.C;:.A. § 101(24) was recently amended by the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No 106-419, to additionally include within the definition of "active duty" any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 C.F.R. § 3.6 was also amended to reflect this change. See 66 Fed. Reg. 184, pp. 48558- 48561 (effective November 1, 2000).

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty. See Laman v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995). Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application. See Laruan, supra; Paulson, supra.

Generally, service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be awarded where the evidence shows that a veteran had a chronic condition in service or during an applicable presumptive period and still has the condition. 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003). If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may also be granted for disease that is

- 10


diagnosed after discharge fr,om active service, when the evidence establishes that such disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

Analysis of the Claim for Service Connection for Psoriasis

In this case, the appellant has one period of qualifying service for consideration: that of an active duty for training period running from August 25, 1992, to April 22, 1993. The NPRC has reported that, although the appellant had additional Reserve service, he did not complete any other periods of active duty or active duty for training during this service.

Moreover, the appellant's periods of inactive duty for training as a Reservist are not at issue for this claim. He avers that he is disabled from the disease of psoriasis, and not from any injury (which is eligible for service connection when sustained during inactive duty for training). As to diseases eligible for service connection in relation to inactive duty for training, again, the appellant has claimed only the disease of psoriasis, and not any disability arising from the limited circumstances of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Accordingly, at the time of his Reserve service examination in August 1990, the appellant reported no past history of skin diseases, and the service physician labeled the appellant's skin as normal after clinical evaluation (with the exception of a one inch scar visible on the left side of his face). At the time of his discharge from active duty for training in April 1993, however, the appellant reported a history of skin disease. On clinical evaluation in April 1993, however, the service physician again classified his skin as normal.

The RO was able to obtain the appellant's service treatment records pertinent to his period of active duty for training. These records show a significant history of respiratory problems and treatment for sore feet, but do not record any complaints, symptoms, diagnosis, or treatment for psoriasis, or for any other type of noted skin rash or disease.

- 11 


The record reflects that after his discharge from active duty for training in April 1993, the appellant had a remaining Reserve service obligation until November 1999. Accordingly, after reporting to his Reserve unit, the appellant presented for treatment of a rash on his scalp in September 1993. The service physician assessed possible psoriasis, and referred the appellant for a dermatological consultation.

Shortly thereafter; the appellant underwent evaluation by R.T.M., M.D., a . dermatologist. Dr. T. diagnosed psoriasis vulgaris, primarily of the face and scalp areas. Dr. T. also noted that the appellant's twin brother was apparently diagnosed with the same condition. Dr. T. stated that the condition could be expected to be lifelong in duration, and that it would predictably flare with a number of circumstances, including stress.

At a VA examination conducted in May 1994, the appellant told the examiner that he was released from Reserve service because of his psoriasis. (The NPRC has confirmed that the appellant was formally released from his Reserve obligations in December 1993.) The appellant also informed the examiner that he first experienced severe itching of his scalp during basic training, and that his twin brother had the same disease. After clinical evaluation, the VA examiner also diagnosed psoriasis, based upon history and noted patches of erythema on the face and cheeks, as well as redness and scaling over the scrotum. She noted a history of the appearance of psoriasis on the appellant's scalp, face, arms, and genitalia.

The appellant was to undergo a second VA examination in March 2004 in order to determine whether his history of skin disease as reported at the time of his release from active duty for training in April 1993, in conjunction with a diagnosis of psoriasis by September 1993, could be medically related to his period of active duty for training. As the appellant did not report for this examination, however, there is no evidence of record for review with respect to the etiology of his psoriasis.

In this case, therefore, the Board is left with no choice but to find that the claim does not warra,nt service connection. Although the appellant has a current diagnosis of psoriasis, it was not recorded during his pertinent period of service. Moreover, the diagnosis that was recorded in an (admittedly) short period after his departure

- 12 


from active duty for training has not been related to such service by competent medical evidence. Finally, a1thou_h the Board recognizes that the appellant avers that he first experienced the symptoms of this disease, and that he had this disease, during his period of active duty for training, the Board may not accept his lay opinion that he actually had this disease during his active duty for training. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of all of the above, then, in the absence of diagnosed psoriasis during active duty or active duty for training, and of a qualifying opinion relating the currently diagnosed psoriasis to such a service period, the Board must deny the claim for. service connection. 38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309. The Board has considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for psoriasis is denied.

REMAND

The Board finds that the claim of entitlement to educational assistance benefits under the provisions of Chapter 16, Title 38, United States Code, must be remanded to the RO at this time. A review of the claims file reveals that appellant filed a claim for entitlement to these benefits in December 1993. In a determination apparently issued in February 1994, the RO denied the claim. Upon review of a November 1994 filing from the appellant, identified by the RO as a notice of disagreement (NOD) with respect to his claim for service connection for psoriasis, the Board finds that the appellant also expressed his disagreement with respect to the RO's prior denial of educational assistance benefits. This NOD was timely filed with respect to the RO's February 1994 determination, and it does not appear that

- 13 


the RO subsequently issued a statement of the case (SOC) to the appellant with respect to this claim.

Accordingly, a remand is now required pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (where a claimant files an NOD and the RO has not issued an SOC, the matter must be remanded to the RO), in order to appropriately address the . appellant' s claim for entitlement to educational assistance benefits. The Board notes that, following his receipt of this SOC, the appellant must submit a timely substantive appeal in order for the Board to have complete jurisdiction over the claim. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 (2003). Absent an NOD, an SOC, and a substantive appeal of record, the Board does not have such jurisdiction. Bernard v. Brown, 4 Vet. App. 384(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).

The RO should also review this pending claim under the provisions of the VCAA, to ensure that it has provided all required notice and assistance to the appellant.

Therefore, in order to give the appellant every consideration with respect to this matter, the claim for entitlement to educational assistance benefits is REMANDED to the RO (via the AMC) for the following:

1. The RO should review the claims file and ensure that all necessary action required by the VCAA has been completed for this claim, consistent with all governing legal authority. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002);38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 11); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The RO should then provide the appellant with an SOC (if not already effected) as to the issue of entitlement to educational assistance benefits under the provisions of Chapter 16, Title 38, United States Code.

- 14


In the sac, the RO should also advise the appellant of the laws and regulations pertinent to the claim, and apprise him of his appellate rights and responsibilities regarding the perfection of an appeal on this issue.

3. If the appellant thereafter perfects a substantive appeal on this claim, or if not, after the period of time available to appeal the claim has expired, the RO should return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant is free to submit any additional evidence and/or argument he desires to have considered in connection with the current appeal. See Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the appellant, however, until he is so notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 51O9B, 7112).

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

- 15 




